Citation Nr: 0837902	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded the claim for additional 
development in March 2003.


FINDINGS OF FACT

The competent medical evidence shows that a current bilateral 
knee disorder was not present until many years after service 
and is not related to in-service complaints of knee pain.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
evidence relevant to the claim is fulfilled.  VA has a duty 
to assist the veteran in the development of the claim.  This 
duty includes assisting the veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private treatment records.  The veteran was 
afforded a VA medical examination in May 2008 and July 2008.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.




Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Examination upon entry into service was negative for any knee 
problems.  The veteran was seen for knee pain in August 1978 
and October 1978.  In March 1979, the veteran was seen after 
an "injury to the knees" and complaints that his knees had 
been "hurting since arrival."  He complained of soreness, 
crepitus, and pain.  The left knee looked larger than the 
right.  Bilateral chondromalacia was diagnosed.   He was seen 
again in July 1980 for knee pain following weight lifting.  

The veteran's first post-service complaint of knee pain was 
in August 1990, when he complained that his left knee had 
been bothering him for a few weeks.  The examiner noted 
arthritic-type complaints, some effusion, some patellofemoral 
crepitus, and some joint line tenderness.  McMurray's testing 
was negative.  The examiner stated that he was worried about 
chondromalacia of the patella or early arthralgia-type 
symptoms.  The next evidence of knee complaints is an October 
1992 radiologic examination of the left knee which showed the 
knee within normal limits.  The veteran has not sought any 
other treatment for his knees and never complained to a 
private provider about his right knee.

The veteran attended a VA examination in May 2008.  He 
reported no trauma in service, though he felt his in service 
knee pain was due to all the running and marching he did on 
active duty.  Pain in the left knee was an 8 out of 10 and 
had been mainly present for the prior two weeks, though it 
was off and on before that.  The left knee had a history of 
pain, popping, and swelling, but not the right knee.  Neither 
knee locked.  Range of motion bilaterally was 0 to 120 
degrees with pain in the extremes of flexion for the left 
knee.  McMurray's and Lachman's testing were negative.  The 
left knee was tender and there was crepitus, but no effusion.  
The right knee was not tender and there was no effusion.  
Radiologic examination showed mild patellofemoral 
degenerative changes bilaterally.  The veteran was diagnosed 
with bilateral patellofemoral osteoarthritis.  The examiner 
opined that this came from repetitive use and could be age-
related.  He opined that it was less likely than not due to 
any specific in service injury.

A VA examiner further clarified the May 2008 opinion in July 
2008.  The examiner found that the current patellofemoral 
arthritis was less likely than not related to the 
chondromalacia patella diagnosed in service.  The examiner 
explained that the pattern of cartilage damage from 
chondromalacia patella is different than the pattern seen in 
degeneration related to arthritis.  He also explained that 
chondromalacia does not predispose one to arthritis.

In reviewing the evidence, the Board notes that although 
there is a clinically diagnosed bilateral knee disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must also be a nexus to active service.

In this case, there medical evidence showing the veteran was 
treated for a bilateral knee disorder during active service.  
However, it appears that any knee disorder the veteran 
experienced was not chronic, as there is no evidence of 
record that the veteran was treated for a bilateral knee 
disorder within twelve months of his separation from service 
and there is no evidence of record to suggest that a 
bilateral knee disorder existed until August 1990, when the 
veteran's medical records first show complaints of knee pain.  
Even those records show only left knee pain.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007) (the Board must 
consider the credibility and weight of a veteran's 
statements, and any other competent lay or medical evidence, 
in determining whether to grant service connection based on 
continuity of symptomatology).
 
The absence of any diagnosis of the claimed bilateral knee 
disorder between 1981, when the veteran was discharged from 
service, and 1990, when he next complained of left knee pain, 
constitutes negative evidence tending to disprove the 
assertion that the veteran had a bilateral knee disorder 
during his service which has been chronic and continuous ever 
since.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of symptoms suggestive of a 
bilateral knee disorder until 1990, many years after service, 
is evidence which tends to show that a bilateral knee 
disorder was not incurred in service.

In addition, the assertion that a current bilateral knee 
disorder is not related to knee problems during service is 
supported by affirmative evidence that tends to show that the 
claimed disorder was not incurred during that time.  
Primarily, this affirmative evidence is the May 2008 and July 
2008 VA medical opinions, both of which concluded that the 
current bilateral knee disorder is more likely related to age 
and not to knee pain the veteran experienced in service.  
Given that these opinions involved a careful review of the 
veteran's history, that the May 2008 examination involved a 
physical examination of the veteran, and that the July 2008 
examiner explained how the current and in service problems 
were medically unrelated, the Board finds that these 
examinations are credible evidence that a bilateral knee 
disorder is not related to service.

The only evidence supporting the veteran's claims that a 
bilateral knee disorder is related to service are the 
veteran's own statements.  The Board notes that the 
statements of the veteran and his representative to the 
effect that his bilateral knee disorder is causally connected 
to his active service are not probative as there is no 
evidence in the record that he has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
bilateral knee disorder is in any way linked to any incident 
of his active service.  There is no competent medical opinion 
of record that provides an etiologic link, whether by 
causation or by aggravation, between the veteran's current 
bilateral knee disorder and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's bilateral knee 
disorder is not related to his active service.  While it is 
apparent that the veteran currently has a bilateral knee 
disorder, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of the bilateral knee 
disorder and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a bilateral knee disorder. 








ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


